Citation Nr: 0929357	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

2.  Entitlement to a rating in excess of 10 percent for 
dermatitis of the legs and feet.  

3.  Entitlement to a rating in excess of 10 percent for 
status post surgical scar, to include paresthesia of the left 
lower quadrant.  

4.  Entitlement to a compensable rating for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record.  

The issue of entitlement to a compensable rating for 
irritable bowel syndrome (IBS) will be addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's May 
2006 denial of increased ratings for hypertension, dermatitis 
of the legs and feet, and status post surgical scar, to 
include paresthesia of the left lower quadrant.  

2.  At the June 2009 hearing, the Veteran expressed his 
desire to withdraw these issues from appellate review.  A 
written transcription of the Veteran's testimony is of 
record.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an increased 
rating for hypertension have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an increased 
rating for dermatitis of the legs and feet have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

3.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an increased 
rating for status post surgical scar, to include paresthesia 
of the left lower quadrant, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In the May 2006 decision, the RO denied disability ratings 
greater than 10 percent for each of the service-connected 
hypertension, dermatitis of the legs and feet, and status 
post surgical scar, to include paresthesia of the left lower 
quadrant.  Following receipt of notice of that determination, 
the Veteran perfected a timely appeal with respect to these 
denials.  

At the June 2009 hearing, the Veteran expressed his desire to 
withdraw from appellate review his claims for increased 
ratings for his service-connected hypertension, dermatitis of 
his legs and feet, and status post surgical scar, to include 
paresthesia of his left lower quadrant.  Hearing transcript 
(T.) at 2-3.  A written transcription of the Veteran's 
testimony is of record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to these increased 
rating claims is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2008).  The Board does not 
have jurisdiction over these withdrawn issues and, as such, 
must dismiss the appeal of these claims.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).  


ORDER

The issue of entitlement to a rating in excess of 10 percent 
for hypertension is dismissed without prejudice.  

The issue of entitlement to a rating in excess of 10 percent 
for dermatitis of the legs and feet is dismissed without 
prejudice.  

The issue of entitlement to a rating in excess of 10 percent 
for status post surgical scar, to include paresthesia of the 
left lower quadrant, is dismissed without prejudice.  




REMAND

At a VA examination conducted in May 2005, the Veteran 
described intermittent abdominal pain.  A physical evaluation 
completed at that time showed a soft and nontender abdomen.  

Subsequent medical records reflect private hospitalizations, 
including multiple colon resections, for recurrent 
diverticulitis.  In May 2006, however, the VA physician who 
had conducted the May 2005 VA examination opined that the 
Veteran's IBS "is not related to [the] sigmoid 
resection[s]" that he had undergone.  Indeed, the examiner 
further stated that IBS "does not cause any condition that 
would require surgery."  

In any event, the Veteran has continued to describe abdominal 
symptomatology.  Specifically, at a VA examination conducted 
in November 2006, he complained of abdominal pain and 
diarrhea occurring on a daily basis.  Also, at the hearing 
before the Board in June 2009, he testified that he 
experienced constant stomach pain and diarrhea approximately 
two to three times per day.  T. at 6-7.  

The physical evaluation conducted at the November 2006 VA 
examination simply noted that the Veteran's abdomen was soft 
without tenderness or distention.  The examiner did not, 
however, address all of the relevant criteria necessary to 
rate adequately IBS.  Specifically, the examiner did not 
address any constipation.  

Further, and of particular significance to the Board is the 
fact that the examiner did not express an opinion as to 
whether the Veteran's continued complaints of abdominal pain 
and diarrhea were associated with IBS or nonservice-connected 
recurrent diverticulitis.  

As the claims folder contains no recent medical records which 
address these matters, the Board concludes that a remand of 
the Veteran's claim is necessary.  On remand, he should be 
accorded a pertinent VA examination to determine the current 
nature and extent of this disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his service-connected IBS.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
which is found on examination should be 
noted in the report of the evaluation.  

In addition, the examiner should 
discuss the presence (including 
frequency) or absence of bowel 
disturbance (to include any diarrhea 
and constipation) and abdominal 
distress that the Veteran may 
experience as a result of his 
service-connected IBS.  Also, the 
examiner should specifically state 
whether the symptomatology associated 
with this disability is mild, moderate, 
or severe.  

Complete rationale should be given for 
all opinions reached.  

2.  Following completion of the above, 
re-adjudicate the issue of entitlement 
to a compensable rating for IBS.  If 
the decision remains adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


